DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
The rejection of claim 23 under 35 U.S.C. 101 is withdrawn in view of the amendment thereto.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110018561 to Hartwell.
Regarding Claim 1, Hartwell discloses an acceleration sensor (Figs. 1-5, MEMS-type acceleration sensor 100; ¶¶ [0019]-[0032]), comprising: a base (Figs. 1-5, substrate 10, wafer 103; ¶¶ [0019]-[0037]), at least one fixed electrode fastened on the base (Figs. 1-5, electrode 16 on substrate 10, or electrode array 129/146 on wafer 103; ¶¶ [0019]-[0037]), and at least one mass movable relative to the fixed electrode (Figs. 1-5, proof mass 12/38/119; ¶¶ [0019]-[0037]), wherein the mass comprises a conductive electrode (Figs. 1-5, electrode 18 or electrode array 126/143 on proof mass 12/38/119; ¶¶ [0019]-[0037]), the conductive electrode and the fixed electrode are configured to form a capacitor (Figs. 1-5, electrodes 18 or electrode array 126/143 forming capacitor with electrode 16 electrode array 129/146; ¶¶ [0019]-[0037]), and a capacitance value of the capacitor is variable due to movement of the mass relative to the base (Figs. 1-5, 8 and 11, variable capacitances 300, 302, 420, 422 and 424; ¶¶ [0019]-[0037], [0044]-[0048]), an overlapping area of an orthographic projection of the conductive electrode and an orthographic projection of the fixed electrode is variable, the orthographic projection of the conductive electrode is a projection of the conductive electrode on a surface of the base along a direction perpendicular to the base, and the orthographic projection of the fixed electrode is a projection of the fixed electrode on the surface of the base along the direction perpendicular to the base (Figs. 1-5, electrodes 18 or electrode array 126/143 forming capacitor with electrode 16 electrode array 129/146 with variable overlap area A; ¶¶ [0019]-[0022]).
Regarding Claim 2, Hartwell discloses a dielectric layer between the conductive electrode and the fixed electrode (Figs. 1-5, dielectric in gap d; ¶¶ [0019]-[0022]).
Regarding Claim 3, Hartwell discloses a cantilever beam on the base, and the mass being connected to the cantilever beam (Figs. 1-5, suspension elements 123 connected to proof mass 119 and wafer 103 via support 116; ¶¶ [0026]-[0035]).
Claim 4, Hartwell discloses a terminal of the cantilever beam is connected to the base, and another terminal of the cantilever beam is connected to the mass (Figs. 1-5, suspension elements 123 connected to proof mass 119 and wafer 103 via support 116; ¶¶ [0026]-[0035]).
Regarding Claim 6, Hartwell discloses the capacitance value of the capacitor and an acceleration measured by the acceleration sensor are in a linear relationship (Figs. 1-5, 8 and 11, variable capacitances 302 and 424; ¶¶ [0019]-[0037], [0044]-[0048]),
Regarding Claim 7, Hartwell discloses the acceleration sensor comprises a plurality of fixed electrodes, and the plurality of fixed electrodes are arranged with intervals on the base (Figs. 1-5, electrode array 129/146 on wafer 103; ¶¶ [0019]-[0037]).
Regarding Claim 8, Hartwell discloses the plurality of fixed electrodes are arranged in parallel along a movement direction of the mass relative to the base (Figs. 1-5, electrode array 129/146 on wafer 103; ¶¶ [0019]-[0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell, in view of US 6278283 to Tsugai.
Regarding Claim 9, Hartwell discloses the acceleration sensor according to claim 1. However, Hartwell is silent regarding a capacitance detection circuit for monitoring the capacitance value of the capacitor, comprising: a first capacitor and a detection sub-circuit, wherein two terminals of the first capacitor are electrically connected to the fixed electrode and the conductive electrode of the acceleration sensor, respectively; and the detection sub-circuit is configured to convert a capacitance value of the first capacitor into a detection signal and output the detection signal. Tsugai discloses a capacitance detection circuit for monitoring the capacitance value of the capacitor (Fig. 1, capacitance detecting circuit for capacitance Cx1; Col. 4, line 37 - Col. 5, line 48, Col. 8, lines 6-67), comprising: a first capacitor and a detection sub-circuit, wherein two terminals of the first capacitor are electrically connected to the fixed electrode and the conductive electrode of the acceleration sensor, respectively (Figs. 1,3-4 and 7-8, capacitance detecting circuit with feedback capacitance Cf terminals connected to terminals 1 (31) and 3 (Vm) of capacitance Cx1; Col. 4, line 37 - Col. 5, line 48, Col. 8, lines 6-67); and the detection sub-circuit is configured to convert a capacitance value of the first capacitor into a detection signal and output the detection signal (Fig. 1, capacitance detecting circuit for capacitance Cx1 using feedback capacitance Cf; Col. 4, line 37 - Col. 5, line 48, Col. 8, lines 6-67). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Hartwell by providing a capacitance detection circuit for monitoring the capacitance value of the capacitor, comprising: a first capacitor and a detection sub-circuit, wherein two terminals of the first capacitor are electrically connected to the fixed electrode and the conductive electrode of the acceleration sensor, respectively; and the detection sub-circuit is configured to convert a capacitance value of the first capacitor into a detection signal and output the detection signal as in Tsugai in order to provide for greater flexibility in determining the output of a capacitance sensor.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell in view of Tsugai as applied to claim 9, and further in view of US 20070163324 to McMahan.
Regarding Claim 16, Hartwell in view of Tsugai discloses the capacitance detection circuit according to claim 9. However, Hartwell in view of Tsugai does not disclose the detection signal comprises a square wave signal, and a number of pulses of the square wave signal and an acceleration of the acceleration sensor are in a linear relationship. McMahan discloses the detection signal comprises a square wave signal, and a number of pulses of the square wave signal and an acceleration of the acceleration sensor are in a linear relationship (¶ [0006]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Hartwell in view of Tsugai by providing the detection signal comprises a square wave signal, and a number of pulses of the square wave signal and an acceleration of the acceleration sensor are in a linear relationship as in McMahan in order to provide for a well-known alternative method of outputting a detection signal.

Allowable Subject Matter
Claims 10-13, 17-19 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J BOLDUC/Primary Examiner, Art Unit 2852